



COURT OF APPEAL FOR ONTARIO

CITATION: Armstrong (Re), 2015 ONCA 326

DATE: 20150508

DOCKET: C59329

Feldman, Pardu and Brown JJ.A.

IN THE MATTER OF: Luke Armstrong

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Melanie de Wit, for the respondent, Person in Charge of
    Ontario Shores Centre for Mental Health Sciences

Frank Au, for the respondent, Attorney General for
    Ontario

Heard and released orally: April 30, 2015

On appeal against the disposition of the Ontario Review
    Board dated, June 27, 2014.

ENDORSEMENT

[1]

The appellant appeals the disposition of the Ontario Review Board, on
    the basis that its decision not to transfer him to the General Unit, from the
    Medium Secure Unit, was unreasonable when he had no violent incidents and had
    made some progress over the past year.  He also submits that the Board erred in
    finding that he had refused treatment and had made no progress.

[2]

In our view, based on the record before the Board and the evidence at
    the hearing, the Boards findings were reasonable and based on the evidence. 
    We see no basis to interfere.  For example, the evidence was that the appellant
    attended programs but refused to cooperate, so was removed from them.  The
    Board characterized that as the appellant refusing to attend programs.  In our
    view, that was a reasonable conclusion based on the evidence.

[3]

The other issue raised is whether the Board failed to recognize a treatment
    impasse.  In our view, it did not.  As discussed by counsel before us, the
    appellant is not receiving treatment but is still demonstrating delusions and
    inappropriate behaviour, and is not able to progress through the system to a
    less restrictive situation.  The appellant asks, in the alternative, for an
    independent assessment on the basis of a treatment impasse.  The Crown submits
    in response that in its reasons, the Board recognized the possibility of
    progress if the appellant were to consent to medication and that his father had
    agreed to try to assist in that regard.

[4]

We note that the next annual review is
    to be held in June 2015.  At that time the Board will assess whether the
    appellant has made progress, whether the diagnosis needs to be revisited, and
    whether there is an impasse that merits an independent assessment.

[5]

We note that it is positive that the
    court was told that the appellant has been able to successfully take advantage
    of the six-hour passes in the community, with his father, that were granted in
    the last disposition.

K. Feldman J.A.

G. Pardu J.A.

"David Brown J.A."


